Exhibit 10.1

AMENDMENT NO. 2

TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This amendment dated as of February 28, 2014 (“Amendment”) to the Agreement, as
defined below, is entered into by and among Astronics Corporation (“Borrower”),
each of the lenders under the Agreement, i.e., HSBC Bank USA, National
Association, Bank of America, N.A. and Manufacturers and Traders Trust Company
(collectively, the “Lenders”) and HSBC Bank USA, National Association as agent
for the Lenders under the Agreement (“Agent”), and as the Swingline Lender and
Issuing Bank. Terms used herein and not otherwise defined are used with their
defined meanings from the Agreement.

Recitals

Borrower, the Agent and the Lenders are the present parties to a Third Amended
and Restated Credit Agreement dated as of July 18, 2013, as amended pursuant to
Amendment No. 1 to Third Amended and Restated Credit Agreement dated as of
December 31, 2013 (the “Agreement”).

Borrower has advised the Agent and the Lenders that Borrower has created a new
Subsidiary, Astronics Test Systems Inc. (“ATS”), which intends to purchase
substantially all of the assets of the EADS North America Test and Systems
division of EADS North America Inc. (the “Asset Purchase”).

In connection with the Asset Purchase, the Borrower is electing to exercise its
option to increase the Total Revolving Credit Commitment to $125,000,000
pursuant to Section 2.21 of the Agreement.

Borrower has also requested that the Agent and the Lenders temporarily increase
the Maximum Leverage Ratio permitted under the Agreement.

The Lenders and the Agent are agreeable to the foregoing and each Lender is
agreeable to becoming an Increasing Lender to the extent set forth in this
Amendment.

The Borrower and each of the Guarantors will benefit from the changes to the
Agreement set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and of the loans or other extensions of credit heretofore, now or
hereafter made by the Lenders to, or for the benefit of, the Borrower and its
Subsidiaries, the parties hereto agree as follows:

Conditions Precedent to this Amendment. This Amendment shall be effective as of
the date first written above once the following conditions precedent are
satisfied:

Amendment Documentation. The Agent shall have received: (a) six (6) originals of
this Amendment executed by all parties hereto; (b) an original second
replacement note in favor of each of the Lenders; (c) six (6) duplicate
originals of a certificate signed by an Authorized Officer of the Borrower as
required pursuant to Section 2.21(e) of the Agreement; and (d) such other
documentation as the Agent may reasonably require.

Upfront Fee. The Borrower shall have paid to the Agent for the account of the
Lenders an aggregate upfront fee in the amount of $250,000.

No Default. As of the date hereof, no Default or Event of Default shall have
occurred and be continuing.

Representations and Warranties. The representations and warranties contained in
the Agreement shall be true, correct and complete as of the date hereof as
though made on such date, except to the extent such representations and
warranties are expressly limited to a specific date.

Amendments. The Agreement is amended as follows:

Article I entitled “Definitions” is amended:

(a) By deleting the present definition of “Maximum Limit” and replacing it with
the following definition:

“Maximum Limit” - The maximum aggregate amount which the Borrower can borrow
from time to time under the Revolving Credit, which effective beginning on the
date of Amendment No. 2 is $125,000,000.

(b) By deleting the present definition of “Guarantor” or “Guarantors” and
replacing it with the following definition:

“Guarantor” or “Guarantors” - Individually, each of Astronics Advanced, Ballard,
DME, LSI, Max-Viz, PECO, Astronics AeroSat Corporation (formerly Astronics AS
Corporation) and ATS, and collectively, all of them, and any other Subsidiary of
Borrower which is required to deliver a Guaranty hereunder.

(c) By amending the present definition of “Total Revolving Credit Commitment” to
add the following sentence at the end thereof:

“Effective on the date of Amendment No. 2, the Total Revolving Credit
Commitments shall be $125,000,000.”



--------------------------------------------------------------------------------

(d) By adding the following new definitions in the appropriate alphabetical
order:

“Amendment No. 2”- Amendment No. 2 to Third Amended and Restated Credit
Agreement dated as of February 28, 2014 among the Borrower, the Lenders and the
Agent.

“ATS”- Astronics Test Systems Inc., a Delaware corporation, and a Domestic
Subsidiary of the Borrower.

Section 2.21 entitled “Expansion Option” is deleted in its entirety.

Section 6.15 entitled “Maximum Leverage Ratio” is deleted in its entirety and
replaced with the following new Section 6.15:

6.15 Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed (a) 3.75 to 1 as of its fiscal quarter ending December 31, 2013; (b) 4.0
to 1.0 as of the end of its fiscal quarters ending on March 31, 2014 and
June 30, 2014, (c) 3.75 to 1.0 as of the end of its fiscal quarters from
September 30, 2014 through March 31, 2015, or (d) 3.5 to 1.0 as of the end of
each fiscal quarter thereafter.

Schedule 2.1 entitled “Lenders’ Commitments” is deleted and replaced with
Schedule 2.1 attached hereto.

Schedule 4.11 entitled “Subsidiaries; Affiliates” is amended as follows:

 

  

(a)    Delete in subpart A “Astronics AS Corporation” and replace it with the
following to reflect the name change of Astronics AS Corporation:

    

        AstronicsAeroSat Corporation

   Delaware    100%     

(b)    Add to subpart A the following new Subsidiaries of Astronics Corporation:

    

        AstronicsTest Systems Inc.

   Delaware    100%     

        AstronicsFrance

   France    100%     

(c)    Add a new Subpart C titled “C. Subsidiary of Astronics France”:

    

        P.G.A.Electronic

   France    99.9%  

Reaffirmations.

The Borrower hereby acknowledges and reaffirms the execution and delivery of its
Second Amended and Restated General Security Agreement dated as of July 18, 2013
and as supplemented prior to the date hereof (collectively, the “Borrower
Security Agreement”), and agrees that the Borrower Security Agreement shall
continue in full force and effect and continue to secure the “Obligations” as
defined therein, including all indebtedness to the Agent, the Lenders and the
Issuing Bank arising under or in connection with the Agreement, as amended



--------------------------------------------------------------------------------

hereby, and any renewal, extension or modification thereof, and the documents
executed in connection therewith. The Borrower further acknowledges and
reaffirms the authorization of any financing statements filed against the
Borrower in connection with the Borrower Security Agreement and acknowledges,
reaffirms, ratifies and agrees that the filing of such financing statement or
financing statements shall continue in full force and effect and continue to
perfect the Agent’s security interest in any and all collateral described
therein granted to the Agent, for the benefit of the Agent and the Lenders, by
the Borrower under the Borrower Security Agreement or otherwise.

Each of the Guarantors hereby acknowledges and reaffirms the execution and
delivery of the Second Amended and Restated Continuing Absolute and
Unconditional Guaranty dated as of July 18, 2013 as supplemented and reaffirmed
prior to the date hereof (collectively, the “Guaranty”) and the Second Amended
and Restated General Security Agreement dated as of July 18, 2013 as
supplemented prior to the date hereof (collectively, the “Guarantor Security
Agreement”), and agrees that such Guaranty and the Guarantor Security Agreement
shall continue in full force and effect and continue to guarantee or secure, as
applicable, all “Obligations” as defined therein, including all indebtedness of
the Borrower to the Agent, the Lenders and the Issuing Bank arising under or in
connection with the Agreement, as amended hereby, and any renewal, extension or
modification thereof, and the documents executed in connection therewith. Each
Guarantor further acknowledges and reaffirms the authorization of any financing
statements filed against such Guarantor in connection with the Guarantor
Security Agreement and acknowledges, reaffirms, ratifies and agrees that the
filing of such financing statement or financing statements shall continue in
full force and effect and continue to perfect the Agent’s security interest in
any and all collateral described therein granted to the Agent by such Guarantor
under the General Security Agreement or otherwise.

Luminescent Systems, Inc. (“LSI”) hereby acknowledges and reaffirms the
execution and delivery of the following mortgage documents (the “Mortgage
Documents”):

a. An Agency Mortgage and Security Agreement (Acquisition Loan) dated as of
October 1, 1999 and recorded in the Erie County Clerk’s Office October 27, 1999
in Liber 12860 of Mortgages at page 2304 (“1999 Acquisition Mortgage”);

b. An Agency Mortgage and Security Agreement (Building Loan) dated as of
October 1, 1999 and recorded in Erie County Clerk’s Office October 27, 1999 in
Liber 12860 of Mortgages at page 2343 (“1999 Building Mortgage”);

c. An Agency Mortgage and Security Agreement (Indirect Loan) dated as of
October 1, 1999 and recorded in the Erie County Clerk’s Office October 27, 1999
in Liber 12860 of Mortgages at page 2380 (“1999 Indirect Mortgage”);

d. Assignment of Mortgage and First Modification of Agency Mortgage and Security
Agreement, each dated as of January 22, 2009 by which the 1999 Acquisition
Mortgage, the 1999 Building Mortgage and the 1999 Indirect Mortgage were
assigned by HSBC Bank USA, National Association to the Agent.



--------------------------------------------------------------------------------

LSI agrees that each of the Mortgage Documents shall continue in full force and
effect and continue to secure the “Obligations” as defined therein, up to the
amount set forth in such Mortgage Documents, including, without limitation,
indebtedness arising under or in connection with the “Term Loan” under the
Agreement.

Each of LSI and the Borrower hereby acknowledges and reaffirms the execution and
delivery of the following documents to which they are a party (each as defined
in the Reaffirmation Agreement dated as of July 18, 2013 by the Borrower and
LSI, DME and Astronics Advanced:

 

  a. 1998 Reimbursement Agreement;

  b. 1998 Collateral Documents;

  c. 1998 Guaranty;

  d. 1999 Reimbursement Agreement;

  e. 1999 Collateral Documents;

  f. 1999 Mortgages;

  g. 2007 Reimbursement Agreement;

  h. 2007 Collateral Documents;

  i. 2007 Mortgages;

  j. Astronics Guaranties.

Each of LSI and the Borrower further agrees and acknowledges that the 1998
Collateral Documents, the 1999 Collateral Documents and the 2007 Collateral
Documents shall continue in full force and effect and secure the “Obligations”
under the 1998 Reimbursement Agreement, the 1999 Reimbursement Agreement and the
2007 Reimbursement Agreement, as applicable, and any renewal, extension or
modification thereof, and the documents executed in connection therewith.

The Borrower further agrees and acknowledges that the Astronics Guaranties
continue in full force and effect and guarantee the “Obligations” under the 1998
Reimbursement Agreement, the 1999 Reimbursement Agreement and the 2007
Reimbursement Agreement, as applicable, and any renewal, extension or
modification thereof, and the documents executed in connection therewith.

Other.

This Amendment may be executed in any number of counterparts, and by the parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same agreement. This Amendment, to the extent signed and delivered by
means of a facsimile machine or e-mail scanned image, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail scanned image to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or by e-mail as a defense to the
formation of a contract and each party forever waives such defense.



--------------------------------------------------------------------------------

This Amendment shall be governed by and construed under the internal laws of the
State of New York, as the same may be in effect from time to time, without
regard to principles of conflicts of law.

Borrower shall take such other and further acts, and deliver to the Agent and
the Lenders such other and further documents and agreements, as the Agent shall
reasonably request in connection with the transactions contemplated hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

The Borrower, the Agent and the Lenders have caused this Amendment to be duly
executed as of the date shown at the beginning of this Amendment.

 

ASTRONICS CORPORATION                                                  By:  

 

        David C. Burney         Vice President - Finance

Consented to, and Agreed, as of the date of this Amendment by the following
Guarantors:

 

ASTRONICS ADVANCED ELECTRONIC SYSTEMS CORP. LUMINESCENT SYSTEMS, INC. D M E
CORPORATION BALLARD TECHNOLOGY, INC. MAX-VIZ, INC. ASTRONICS AEROSAT CORPORATION
PECO, INC. ASTRONICS TEST SYSTEMS INC. By:  

 

      David C. Burney, Treasurer

 

  HSBC BANK USA, NATIONAL ASSOCIATION                   as Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender, Swingline Lender and Issuing Bank

By:     Name:     Title:    

 

BANK OF AMERICA, N.A., as a Lender By:     Name:     Title:    

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender By:     Name:     Title:  
 



--------------------------------------------------------------------------------

SCHEDULE 2.1

LENDERS’ COMMITMENTS

 

Lender

  

Revolving Credit
Commitments

    

Term Credit

Commitments

    

Total

Commitments

    

Applicable

Percentage

 

HSBC Bank USA, N.A.

   $ 51,470,588.24       $ 78,235,294.12       $ 129,705,882.36        
41.17647059 % 

Bank of America, N.A.

   $ 51,470,588.24       $ 78,235,294.12       $ 129,705,882.36        
41.17647059 % 

Manufacturers and Traders Trust Company

   $ 22,058,823.52       $ 33,529,411.76       $ 55,588,235.28        
17.64705882 % 

Total

   $ 125,000,000.00       $ 190,000,000.00       $ 315,000,000.00         100.00
% 

Applicable Lending Offices:

 

Lender

  

Domestic Lending Office

  

Libor Lending Office

HSBC Bank USA, National

Association

  

452 Fifth Avenue

New York, NY 10018

Attn: Loan Agency

  

452 Fifth Avenue

New York, NY 10018

Attn: Loan Agency

Bank of America, N.A.   

2001 Clayton Road

Concord, CA 94520

Attn:    AnnaMaria Finn

            CreditService Rep.

  

2001 Clayton Road

Concord, CA 94520

Attn:    Anna Maria Finn

            Credit Service Rep.

Manufacturers and Traders Trust

Company

  

One Fountain Plaza

Buffalo, NY 14203

  

One Fountain Plaza

Buffalo, NY 14203

                 

ISSUING BANK’S COMMITMENT

 

    

Issuing Bank

  

Letter of Credit

Commitment

HSBC Bank USA, National Association    $20,000,000